DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1, please replace “the weight” with “a weight”.  

Claim 11 is objected to because of the following informalities:  In line 3, please replace “different than” with “different from”.  

Claim 11 is objected to because of the following informalities:  In line 4, please replace “component” with “composition”.  

Claim 13 is objected to because of the following informalities:  In line 1, please replace “the sheath” with “a sheath”.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for the term “the odor control compositon” in line 1 of claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-9, 14, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-10 of copending Application No. 16/767,749.   Although the claims at issue are not identical, they are not patentably distinct from each other.  Copending claims are drawn to a composition comprising from 85-99.5 wt % of an olefin-based compound and from 0.5-15 wt % of an odor suppressant comprising a blend of an ionomer, particles of zinc oxide, and particles of copper oxide, where the composition has a methyl mercaptan odor suppression value of greater than 45 %.  Copending claims do not recite zinc oxide surface area or porosity, but one of ordinary skill in the art gleans from the specification at paragraph [0067] and [0068] that the invention of copending claims utilizes the same material.  Furthermore, one of ordinary skill in the art gleans from paragraph [0086] that a carpet fiber and hygiene article (i.e, nonwoven fabric) is an intended use of claimed composition, and one of ordinary skill in the art would have found it obvious to make the fiber of instant claims.
Applicant’s attention is drawn to MPEP § 804 where it is disclosed that “the specification can always be used as a dictionary to learn the meaning of a term in a patent claim.”  In re Boylan, 392 F. 2d 1017, 157 USPQ 370 (CCPA 1986).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent.  In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 10-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/767,749 in view of Marcher et al. (US 5,540,992).  One of ordinary skill in the art recognizes two types of synthetic fiber: monocomponent fiber or multicomponent, that is, bicomponent fiber.  One of ordinary skill in the art would have found it obvious from Marcher et al. that a bicomponent fiber has a core-sheath structure.  The routineer in the art would have found it obvious to prepare a bicomponent fiber using inventive composition as the core or the sheath.  
This is a provisional nonstatutory double patenting rejection.

Claims 1-9, 14, and 15 are directed to an invention not patentably distinct from claims 1, 2, and 4-10 of commonly assigned Application No. 16/767,749 for the same reasons elucidated in preceding paragraph 7. 
The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition.  The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/767,749, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.
A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Conclusion
Subject of claims is patentably distinct over references listed in Applicant’s PTO-1449 and the accompanying PTO-892.  None of the references teaches the claimed fiber or fabric.


Information Disclosure Statement
Reference #8 on page 3 of the information disclosure statement was not considered because the citation is incorrect. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
August 10, 2022